Citation Nr: 0941918	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 2000 to December 2004, with 14 days of 
prior active service in the Navy during October and November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  

During the pendency of this claim and appeal, the Veteran 
moved from California to Oregon.  As such, his claim is now 
under the jurisdiction of the RO in Portland, Oregon.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss that is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's tinnitus is 
related to his military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

2. Resolving reasonable doubt in his favor, tinnitus is 
attributable to the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, e.g., 
sensorineural hearing loss and tinnitus, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year after the date of separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not preclude 
service connection for hearing loss that first met the 
regulations requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 
Hensley, 5 Vet. App. at 159-60.  

The Veteran's personnel records reflect that he served as a 
machine gunner during his military service as a Marine.  
Given the Veteran's military occupational specialty (MOS), 
his military noise exposure is presumed.  

The Veteran's service treatment records reflect that at his 
November 2000 medical examination, his hearing was within 
normal limits bilaterally and he denied having hearing loss.  
An audiometer conducted in December 2000 also revealed normal 
hearing bilaterally.  In January 2001, the Veteran presented 
for treatment complaining of decreased hearing in his right 
ear that had persisted for almost two months.  After 
examination, the Veteran was diagnosed with otitis media 
involving the right ear.  Subsequently, in April 2002, an 
audiogram revealed normal hearing bilaterally.  In August 
2003, however, an audiometer revealed hearing loss in the 
Veteran's right ear, with normal hearing remaining in his 
left ear.  Nevertheless, an audiogram conducted in June 2004, 
six months before the Veteran was discharged from service, 
revealed normal hearing bilaterally.  There are no further 
complaints, treatment, or findings reflected in the service 
treatment records.  

The Veteran has asserted that he currently has bilateral 
hearing loss that is related to his military noise exposure.  
However, the evidentiary record does not contain any medical 
evidence that shows the Veteran has a current hearing 
disability, as defined by VA.  See 38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in January 2005 to 
determine if he has a current hearing disability that is 
related to his military service.  However, the audiogram 
conducted at the January 2005 VA examination revealed normal 
hearing bilaterally, with 100 percent word recognition scores 
bilaterally.  See January 2005 VA examination report.  The 
Board notes the Veteran was scheduled for another VA 
examination in April 2008, but he did not report for the 
scheduled examination; nor has he identified good cause as to 
why a new examination should be scheduled.  Moreover, the 
Veteran has not submitted or identified any other post-
service treatment records which show that he currently has 
bilateral hearing loss, as defined by VA.  

In evaluating the ultimate merit of this claim, the Board 
notes that the Veteran had right ear hearing loss, as defined 
by VA, during service in August 2003.  However, the evidence 
shows the Veteran's hearing loss resolved prior to his 
separation from service and there is no post-service evidence 
of record that shows the Veteran has a current hearing 
disability.  

In this regard, the Board notes the Veteran has asserted that 
his hearing has gotten worse since service and that his 
current hearing impairment is related to his military 
service.  The Board is aware that lay statements may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, a 
layperson is generally capable of reporting that he or she is 
unable to hear.  However, the Board finds that a layperson is 
not qualified to report that impaired hearing reaches the 
level to be considered a disability, as VA requires that this 
evidence be shown by evaluating auditory thresholds on an 
audiometer or speech recognition scores using the Maryland 
CNC Test.  See 38 C.F.R. § 3.385.  Therefore, the Veteran's 
report of suffering from bilateral hearing loss is not 
considered competent evidence of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication that the Veteran manifested an 
organic disease of the nervous system, shown to include 
hearing loss, to a compensable degree within his first post-
service year or at any time since service.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the 
U. S. Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the 
claims process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, the evidence 
does not show that the Veteran has had bilateral hearing loss 
at any time during the pendency of this claim and appeal.  In 
fact, the evidence shows that the right ear hearing loss the 
Veteran manifested during service resolved before he was 
separated from service, with no further indication of a 
hearing loss disability since that time.  

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the grant of service connection 
for bilateral hearing loss, as there is no evidence of a 
current disability, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Tinnitus

The Veteran has asserted that service connection is warranted 
because he currently suffers from tinnitus that is related to 
his military noise exposure.  The Board again notes that the 
Veteran's military noise exposure is presumed given his MOS 
as a machine gunner.  Therefore, the critical question is 
whether the Veteran has a current diagnosis of tinnitus that 
is related to his military service.  

The service treatment records contain a post-deployment 
questionnaire wherein the Veteran reported that he had 
ringing in his ears while he was deployed.  See May 2005 
service treatment record.  The Veteran did not indicate that 
he was suffering from tinnitus at that time, and the service 
treatment records do not contain any other complaints, 
treatment, or findings related to tinnitus.  

Although the Veteran did not indicate that he was suffering 
from tinnitus when he completed the May 2005 post deployment 
questionnaire, the Veteran has asserted that he still had 
ringing in his ears when he returned from deployment.  See 
May 2006 VA Form 9.  He has also asserted that he has had 
persistent ringing in his ears since service.  

At the January 2005 VA examination, the Veteran reported that 
he has an intermittent sound in his right ear described as a 
clicking, popping, or ringing sound.  The Veteran reported 
that his hearing will go out sometimes when he hears the ring 
or popping.  The examiner noted that the sound seemed 
mechanical in nature because the Veteran reported that the 
sound only occurs when he swallows or moves his jaw.  
However, the Veteran reported that he was told that the 
clicking sound noted with jaw movement is not related to a 
previous jaw fracture.  The VA examiner noted the Veteran's 
military noise exposure, with no subsequent noise exposure as 
a civilian.  However, the VA examiner stated that the Veteran 
denied any persistent or true tinnitus and that his claim is, 
thus, unsubstantiated.  

The Board considers the January 2005 VA examination and 
opinion to be competent medical evidence.  However, after 
reviewing the evidence of record and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence is in approximate balance as to whether he has 
tinnitus that is related to his military service.  For the 
Veteran to be successful in his claim, he needs to show only 
that it is at least as likely as not that his current 
disability is related to service.  See 38 U.S.C.A. § 5107(b).  
The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is 
competent to report that he suffered from tinnitus during and 
after deployment, and that he has had continuous symptoms of 
tinnitus since service.  See Charles v. Principi, 16 Vet. 
App. 374-75 (2002).  While the Veteran did not indicate that 
he had tinnitus when he returned from deployment, the Board 
notes there is no other evidence of record that contradicts 
or discredits the Veteran's statements regarding his tinnitus 
symptoms.  In fact, given the Veteran's report of 
intermittent clicking, popping, or ringing since service at 
the January 2005 VA examination, the Board finds his report 
of persistent tinnitus since service credible.  The Board 
also finds highly probative that the Veteran was exposed to 
significant noise exposure during service, he reported having 
ringing in his ears during military service, and that he has 
provided competent and credible evidence of persistent 
ringing in his ears since service.  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the veteran.  In making this determination, the Board is not 
attempting to make an independent medical determination; 
rather, we are weighing the evidence of record and making a 
determination as to the probative value of such evidence, as 
is our responsibility.  See Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Therefore, without finding error in the previous 
action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2005 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  While the Veteran has not been informed 
of how disability ratings and effective dates are assigned, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Board finds no prejudice to the Veteran because such 
issues are moot given the denial of the claim for hearing 
loss herein.  With respect to the tinnitus claim, the RO will 
assign the appropriate disability rating and effective date 
in effectuating the award.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim as the RO has 
obtained the Veteran's service treatment records.  The 
Veteran was also afforded a VA examination in January 2005, 
but he did not report to an additional examination scheduled 
in April 2008.  Significantly, the Veteran has not submitted 
or identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


